ORFINGER, Judge.
We affirm the award of attorney’s fees to the plaintiffs who prevailed in this medical malpractice action which accrued on July 20, 1983. We reject appellant’s contention that because no judgment had been entered prior to the time the repealer became effective, the subsequent repeal of section 768.56 abolished plaintiffs’ substantive right to recover attorney’s fees. The right to recover attorney’s fees became vested when the cause of action accrued since the statute was then in effect. Young v. Altenhaus, 472 So.2d 1152 (Fla.1985); L. Ross, Inc. v. R.W. Roberts Construction Co., Inc., 466 So.2d 1096 (Fla. 5th DCA 1985), affirmed, 481 So.2d 484 (Fla.1986). See also Neviaser v. Stone, 510 So.2d 636 (Fla. 3d DCA 1987); Umbel v. Upadkyaya, 508 So.2d 32 (Fla. 2d DCA 1987) and Liebeler v. Zimmerman, 513 So. 2d 1310 (Fla. 2d DCA 1987).
AFFIRMED.
COBB, J. and LEE, R.E., Jr., Associate Judge, concur.